ORDER
PER CURIAM.
There having been entered by this Court an Order dated November 24, 1980, suspending DAVID J. NATALE immediately and a rule issued upon him to show cause why he should not be disbarred from the practice of law, upon consideration of the briefs filed and oral argument presented, it is
ORDERED that the Rule be and is hereby made absolute; and it is further
ORDERED that the said DAVID J. NATALE be and is hereby DISBARRED from the practice of law and that he shall comply with Rule 217 of the Pennsylvania Rules of Disciplinary Enforcement.
See Office of Disciplinary Counsel v. Lewis, 493 Pa. 519, 426 A.2d 1138 (1981); Office of Disciplinary Counsel v. *128Herman, 493 Pa. 267, 426 A.2d 101 (1981); Office of Disciplinary Counsel v. Grigsby, 493 Pa. 194, 425 A.2d 730 (1981).
O’BRIEN, C. J., did not participate in the consideration or decision of this case.